DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Allowable Subject Matter

Claims 21-26 and 36-49 are allowed.
Claims 21-26 and 36-42 were previously allowed on the following grounds:
“The following is an examiner’s statement of reasons for allowance.  Applicant filed an appeal brief, and an appeal panel with the Examiner and SPEs Kortney Klinkel and Jeffrey Lundgren convened to discuss it at an appeal conference, which discussed at length the rationale articulated by Applicant in the Appeal Brief and the Examiner’s rejections.  With respect to the rejections under 35 USC 103, the appeal panel recognized validity behind Applicant’s arguments that: (i) Masaaki teaches inhibiting cancer with spermidine, (ii) that the secondary reference Hahm teaches polyamine analogs with a greater chain length and cycloalkyl groups, and (iii) that the rationale employed by Hahm appears to be contrary to the teachings of Masaaki, since Hahm teaches that the polyamines are essential for cell growth and hence the polyamine analogs were used to mimic the natural polyamines in their self-regulatory role, yet be unable to substitute for polyamines in terms supporting cell growth and differentiation.  Yet, the appeal panel similarly recognized weakness in this line of argumentation as well.  Specifically, it is the art itself, which has articulated more than one rationale, to include a rationale, which appear to contradict itself on mechanistic pathways, yet it is the art, which has reported anti-cancer activity for both spermidine (e.g. Masaaki) and polyamine analogs (e.g., Hahm).  Thus, while the articulated by the art mechanisms appear to contradict each other, they do exist simultaneously as reported anti-cancer strategies in the art.  Further, while Applicant has articulated a rationale based on contradicting mechanisms, Applicant’s own claims were initially filed to recite not just spermidine, but also pharmaceutically acceptable derivatives thereof, with the pharmaceutically acceptable derivatives thereof now deleted from the claims.  Further, Applicant’s own specification does recognize as well that: “[0052] The pharmaceutically acceptable derivatives of compound spermidine have the same parent core structure as the compound per se, and can produce molecules having the same or similar activity as the original compound through in vivo reactions such as hydrolysis and the like. Thus, the pharmaceutically acceptable derivatives can have the same or similar therapeutic effect as that of the original compound.”  Thus, the very rationale of Applicant’s specification appears to be akin to the combination rationale employed by the Examiner in the rejections, yet this rationale was argued against by Applicant in the appeal brief and throughout prosecution. 
The appeal panel thus asked a different question.  Since the burden on establishing a prima facie case of obviousness rests with the PTO, and since there is a legitimate, yet difficult to reconcile argument on a reasonable expectation of success in combining the art of record as is for the reasons presented above, then can the prima facie case be made stronger by doing a registry number search for references, which show that spermidine and the structural analogs of Hahn are disclosed in the art to be functional equivalents.  If yes, the appeal panel thought that re-opening prosecution would be warranted, and if not, the appeal panel decided that the application would be deemed allowable.  This registry number search was conducted, and it returned the following relevant art, which was deemed to disclose art, which is obvious to try at best, but not the stronger art need to further buttress a prima facie case of obviousness.
-Ha et al., Structural Specificity of Polyamines and Polyamine Analogues in the Protection of DNA from Strand Breaks Induced by Reactive Oxygen Species, BIOCHEMICAL AND BIOPHYSICAL RESEARCH COMMUNICATIONS 244, 298–303 (1998)
-Casero et al., Recent Advances in the Development of Polyamine Analogues as Antitumor Agents, J. Med. Chem. 2009, 52, 4551–4573
-Seiler, Pharmacological aspects of cytotoxic polyamine analogs and derivatives for cancer therapy, Pharmacology & Therapeutics 107 (2005) 99 – 119
The Examiner also separately did a google search, which returned the following art:
-Igarashi et al., Spermine-like functions of N1, N12-bis(ethyl)spermine: stimulation of protein synthesis and cell growth and inhibition of gastric ulceration, Biochem Biophys Res Commun, 1990 Oct 30;172(2):715-20
To take Igarashi as an example, it states that: “The spermine analogue N1, N12-bis(ethyl)spermine (BESPM) could mimic the functions of spermine in the following aspects: 1) BESPM could stimulate globin and ornithine decarboxylase synthesis in a rabbit reticulocyte cell-free system; 2) the addition of BESPM to the culture medium could recover cell growth of polyamine-deficient bovine lymphocytes; 3) spermidine uptake by bovine lymphocytes was inhibited by BESPM and spermine to a comparable degree; and 4) stress-induced gastric ulceration was inhibited by subcutaneous administration of BESPM. Since BESPM was less toxic than spermine for mice, BESPM or its derivatives may be useful for diseases which can be cured by polyamines.”  (Abstract).  It also states, however, and this has a bearing on cancer cell growth, that: “the bis(ethyl)polyamine analogs were developed as antiproliferative agents . . . but cannot substitute for natural polyamines in functions related to cell growth.” (p. 715).
The rejection under 35 USC 112 is further withdrawn on Applicant’s representations that such salts of spermidine can be made, and are supported by the specification as salts of spermidine, and not of derivatives thereof.”
In its instant response from 7/13/2022 Applicant has made minor corrections to claims 25 and 42.  Applicant’s new claim 43 depends from allowed claim 21, and is allowable for the same reasons previously of record.  New claim 44, and claims 45-49, which depend from it, are narrower than previously allowed claim 37 and are allowed for the same reasons previously of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627